     Case 3:15-cv-00401-LRH-WGC Document 79 Filed 03/04/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Christopher A.J. Swift, Esq.
 2   Nevada Bar No. 11291
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan Stanley
 7   ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-NC1
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10    DEUTSCHE BANK NATIONAL TRUST                     Case No.: 3:15-cv-00401-LRH-WGC
      COMPANY, AS TRUSTEE FOR MORGAN
11    STANLEY ABS CAPITAL I INC. TRUST                 STIPULATION TO EXTEND
12    2007-NC1 MORTGAGE PASS-THROUGH                   DEADLINE TO FILE RESPONSE TO
      CERTIFICATES, SERIES 2007-NC1, a                 HIGHLAND RANCH HOMEOWNERS
13    California Company,                              ASSOCIATION’S MOTION FOR
                                                       PARTIAL DISMISSAL, OR IN THE
14
                   Plaintiff,                          ALTERNATIVE, PARTIAL SUMMARY
15          vs.                                        JUDGMENT [ECF NO. 66]

16    AIRMOTIVE INVESTMENTS, LLC, a Nevada                             (Fifth Request)
      Limited Liability Company, HIGHLAND
17
      RANCH HOMEOWNERS ASSOCIATION, a
18    Nevada non-profit corporation,                          AND ORDER THEREON
19                 Defendants.
20
21
22          COMES NOW Plaintiff, Deutsche Bank National Trust Company, as Trustee for
23   Morgan Stanley ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series
24   2007-NC1 (“Deutsche Bank” or “Plaintiff”), and Defendant, Highland Ranch Homeowners
25   Association (hereinafter “HOA”), (collectively, the “Parties”), by and through their respective
26   undersigned counsel, and hereby stipulate and agree as follows:
27          Deutsche Bank filed its Second Amended Complaint on July 18, 2018 [ECF No. 59].
28   HOA filed its Motion for Partial Dismissal or, in the alternative, Partial Summary Judgment on



                                                Page 1 of 2
     Case 3:15-cv-00401-LRH-WGC Document 79 Filed 03/04/19 Page 2 of 2




 1   October 31, 2018 [ECF No. 66] (hereinafter “Motion”). Deutsche Bank currently has a deadline
 2   of, March 4, 2019 to respond to HOA’s Motion. However, the Parties are currently engaged in
 3   discussions, which if successful would resolve the issues presented in the instant Motion.
 4   Counsel for Deutsche Bank requests additional time to discuss the proposal with its client, whom
 5   has been away at trial, prior to entering into the proposed resolution. While the Parties have
 6   requested multiple extensions to this deadline, the Parties only recently began discussions which
 7   would resolve the issues in the instant Motion. The request it is not intended to delay the Court
 8   and is made in an effort to avoid unnecessary litigation expenses and to conserve judicial
 9   resources. As such, the Parties stipulate and agree to a brief extension for Deutsche Bank to file
10   its response from March 4, 2019 to March 18, 2019.
11          This is the Parties’ fifth request for an extension of this deadline and is not made to cause
12   delay or prejudice to any party.
13
            IT IS HEREBY STIPULATED that Deutsche Bank has up to and including March 18,
14
     2019, to file its response to the HOA’s Motion.
15
     DATED this 4th day of March, 2019.             DATED this 4th day of March, 2019.
16
     WRIGHT, FINLAY & ZAK, LLP                      LAXALT & NOMURA, LTD.
17
     __/s/ Lindsay D. Robbins, Esq.__________       /s/ Ryan Leary, Esq.
18
     Lindsay D. Robbins, Esq.                       Ryan Leary, Esq.
19   Nevada Bar No. 13474                           Nevada Bar No. 11630
     Attorneys for Deutsche Bank National Trust     Attorney for Highland Ranch Homeowners
20   Company, as trustee for Morgan Stanley         Association
21   ABS Capital I Inc. Trust 2007-NC1
     Mortgage Pass-through Certificates, Series
22   2007-NC
23                                                ORDER
24          IT
            IT IS SO
                  SO ORDERED,
                     ORDERED.nunc pro tunc.
25          DATED
            DATED this
                   this _____
                        7th dayday
                                of of ______________
                                   March, 2019.      2019.
26
27                                                ____________________________________
                                                  UNITED
                                                  LARRY R.STATES
                                                            HICKSDISTRICT COURT JUDGE
28                                                UNITED STATES DISTRICT JUDGE



                                                 Page 2 of 2
